

115 HRES 646 : Impeaching Donald John Trump, President of the United States, of high misdemeanors.
U.S. House of Representatives
2017-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 646IN THE HOUSE OF REPRESENTATIVESDecember 6, 2017Mr. Al Green of Texas submitted the following resolution; which was laid on the tableRESOLUTIONImpeaching Donald John Trump, President of the United States, of high misdemeanors.
	
 That Donald John Trump, President of the United States is unfit to be President and is impeached for high misdemeanors, and that the following articles of impeachment be exhibited to the Senate:
 Articles of Impeachment exhibited by the House of Representatives of the United States, in the name of itself and of the people of the United States, against Donald John Trump, President of the United States, in maintenance and support of its impeachment against him for high misdemeanors committed as President constituting harm to American society to the manifest injury of the people of the United States:
 Article IIn his capacity as President of the United States, unmindful of the high duties of his high office and the dignity and proprieties thereof, and of the harmony and courtesies necessary for stability within the society of the United States, Donald John Trump has with his statements done more than insult individuals and groups of Americans, he has harmed the society of the United States, brought shame and dishonor to the office of President of the United States, sowing discord among the people of the United States by associating the majesty and dignity of the presidency with causes rooted in white supremacy, bigotry, racism, anti-Semitism, white nationalism, or neo-Nazism on one or more of the following occasions:
 On August 15, 2017, Donald John Trump made a widely published statement characterizing a group of anti-Semites, bigots, racists, white nationalists, and Ku Klux Klansmen who rallied in Charlottesville, Virginia, as very fine people.
 On August 7, 2017, hate groups returned to Charlottesville, Virginia, at the statue of Robert E. Lee, the Confederate general, chanting You will not replace us! Since this event on October 7, the President has made many widely published statements about many things including, the National Football League, but has not made one widely published statement condemning the hate groups for returning to the place where an innocent person lost her life at the hands of hate.
 On November 29, 2017, Donald John Trump shared 3 videos posted by a leader of a British political party considered by many to be an extremist group. The videos purported to show various violent acts committed by Muslims, and were entitled: “Muslim migrant beats up Dutch boy on crutches!”; “Muslim Destroys a Statue of Virgin Mary!”; and “Islamist mob pushes teenage boy off roof and beats him to death!”. The clearly inferable intent of the post was to demonstrate the alleged propensity of Muslim immigrants to engage in violent acts. Even if the videos showed what they purport to show, in sharing these videos with his 43,800,000 followers on Twitter, Donald John Trump’s dissemination of such material evinces an invidious intent to create division within American society.
 In all of this, the aforementioned Donald John Trump, by his statements, unmindful of the high duties of his high office and the dignities and proprieties thereof, and of the harmony, respect, and courtesies necessary for stability within the society of the United States, has undermined the integrity of his office, has sown discord among the people of the United States, has brought disrepute, contempt, ridicule and disgrace on the Presidency, has acted in a manner antithetical to the cause of a just society, has betrayed his trust as President to the manifest injury of the people of the United States, and committed a high misdemeanor in office.
 Therefore, Donald John Trump by causing such harm to the society of the United States is unfit to be President and warrants impeachment, trial, and removal from office.
 Article IIIn his capacity as President of the United States, unmindful of the high duties of his high office, of the dignity and proprieties thereof, and of the harmony, and respect necessary for stability within the society of the United States, Donald John Trump has with his statements done more than simply insult individuals and groups of Americans, he has harmed the American society by publicly casting contempt on individuals and groups, inciting hate and hostility, sowing discord among the people of the United States, on the basis of race, national origin, religion, gender, and sexual orientation, on one or more of the following occasions:
 On January 27, 2017, Donald John Trump issued Executive Order 13769 providing for a partial shutdown of immigration from mainly Muslim countries, to fulfill a campaign promise that read as follows: DONALD J. TRUMP STATEMENT ON PREVENTING MUSLIM IMMIGRATION (New York, NY) December 7th, 2015—Donald J. Trump is calling for a total and complete shutdown of Muslims entering the United States until our country’s representatives can figure out what's going on, thereby casting contempt upon Muslims, inciting hate and hostility, and sowing discord among the people of the United States on the basis of religion.
 On July 26, 2017, Donald John Trump made a public statement substantially as follows: After consultation with my Generals and military experts, please be advised that the United States Government will not accept or allow Transgender individuals to serve in any capacity in the U.S. Military. Our military must be focused on decisive and overwhelming victory and cannot be burdened with the tremendous medical costs and disruption that transgender in the military would entail, and thereby casting contempt on transgender individuals, inciting hate and hostility, and sowing discord among the people of the United States on the basis of gender.
 On September 23, 2017, Donald John Trump made a public statement substantially as follows: Wouldn’t you love to see one of these NFL owners, when somebody disrespects our flag, to say, Get that son of a b-i-t-c-h off the field right now, out, he’s fired? He's fired! thereby casting contempt on professional football players who engaged in constitutionally protected protests pertaining to allegations of police misconduct with regard to racial minorities, as well as casting contempt on the professional players’ mothers by calling the mothers b-i-t-c-h-e-s, effectively calling these mothers dogs, thereby inciting hate and hostility, and sowing discord among the people of the United States on the basis of race and gender.
 On September 30, 2017, Donald John Trump made a public statement substantially as follows: They want everything to be done for them when it should be a community effort, in the aftermath of Hurricane Maria thereby casting contempt on Puerto Rican citizens of the United States, inciting hate and hostility, and sowing discord among the people of the United States based on national origin and race.
 On October 3, 2017, Donald John Trump made a public statement substantially as follows: I hate to tell you, Puerto Rico, but you’ve thrown our budget a little out of whack because we spent a lot of money on Puerto Rico, that’s fine, we’ve saved a lot of lives, but Donald John Trump did not make similar comments about Texas or Florida in the aftermath of Hurricane Harvey or Hurricane Irma, treating the Puerto Rican citizens of the United States disparately, thereby casting contempt on Puerto Ricans, inciting hate and hostility, and sowing discord among the people of the United States based on national origin and race.
 On October 19, 2017, Donald John Trump made a public statement substantially as follows: The Fake News is going crazy with wacky Congresswoman Wilson (D), who was SECRETLY on a very personal call, and gave a total lie on content!, thereby casting contempt on an African-American Member of Congress, inciting hate and hostility, and sowing discord among the people of the United States based on gender and race.
 On October 21, 2017, Donald John Trump made a public statement substantially as follows: I hope the Fake News Media keeps talking about Wacky Congresswoman Wilson in that she, as a representative, is killing the Democrat Party! thereby casting contempt on an African-American female Member of Congress, inciting hate and hostility, and sowing discord among the people of the United States based on gender and race.
 On October 22, 2017, Donald John Trump made a public statement substantially as follows: Wacky Congresswoman Wilson is the gift that keeps on giving for the Republican Party, a disaster for Dems. You watch her in action & vote R! thereby casting contempt on an African-American female Member of Congress inciting hate and hostility, and sowing discord among the people of the United States based on gender and race.
 In all of this, the aforementioned Donald John Trump has, by his statements, brought the high office of President of the United States in contempt, ridicule, disgrace and disrepute, has sown discord among the people of the United States, has demonstrated that he is unfit to be President and has betrayed his trust as President of the United States to the manifest injury of the people of the United States, and has committed a high misdemeanor in office.
 Therefore, Donald John Trump, by causing such harm to the society of the United States, is unfit to be President, warrants impeachment, trial, and removal from office.
			